1. The evidence being in conflict on the material issues, it does not appear that the award of temporary alimony and attorney's fees involved an abuse of the discretion of the judge. Code, § 30-205; Pearson v. Pearson, 125 Ga. 132 (54 S.E. 194);  George v. George, 130 Ga. 608 (61 S.E. 401); Brown v.  Brown, 159 Ga. 323 (125 S.E. 713); Rigdon v. Rigdon,  174 Ga. 903 (164 S.E. 677); Burkhalter v. Burkhalter,  189 Ga. 344 (6 S.E.2d 290).
2. Under the pleadings and the evidence the court did not err in continuing in force the writ of ne exeat and the bond given thereunder. See Code, § 37-1401; Bleyer v. Blum, 70 Ga. 558
(1 c); Conyers v. Gray, 67 Ga. 329 (2); Carnes
v. Carnes, 138 Ga. 1 (5) (74 S.E. 785); May v. May,  146 Ga. 521 (91 S.E. 687). The case differs from Lomax v.  Lomax, 176 Ga. 605 (168 S.E. 863), cited for the plaintiff in error.
3. The motion by the defendant in error to award damages, on the ground that the case was brought to the Supreme Court for delay only, is denied.
Judgment affirmed. All the Justicesconcur.
                        No. 13270. JULY 13, 1940.